Name: Commission Regulation (EEC) No 3264/84 of 20 November 1984 concerning a fourth amendment to Regulation (EEC) No 500/84 allocating import quotas fixed for certain products originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 84 Official Journal of the European Communities No L 305/ 19 COMMISSION REGULATION (EEC) No 3264/84 of 20 November 1984 concerning a fourth amendment to Regulation (EEC) No 500/84 allocating import quotas fixed for certain products originating in the United States of America whereas it is also necessary to allocate the overall increase in quotas resulting from Regulation (EEC) No 1346/84, and to adjust the quotas in line with move ­ ments in the dollar/ECU exchange rate ; Whereas, at the same time, the allocation of certain quotas should be adjusted in the light of supply requirements, with particular reference to imports effected as at 30 September 1 984 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 349/84 of 6 February 1984 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America, and establishing quantitative restrictions with regard to other products originating in that country ('), as amended by Regulation (EEC) No 1346/84 ( 2), and in particular Article 3 (2) thereof, Whereas Commission Regulation (EEC) No 500/84 (J), as last amended by Regulation (EEC) No 2856/84 (4), broke down the import quotas fixed for certain products originating in the United States of America into two parts , of which the first is distributed amongst the Member States and the second constitutes a Community reserve ; Whereas, in accordance with Article 3 of Regulation (EEC) No 500/84, the reserve must be distributed by 1 December 1984 at the latest ; whereas this does not prejudice the possibility of later adjusting the break ­ down among the Member States, mainly to cope with any requirements arising with particular urgency in certain Member States or to ensure that the impact of the measure does not exceed the objective pursued ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 500/84 is hereby amended in accordance with the Annex hereto . Article 2 This Regulation shall enter into force on 1 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 November 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 40, 11 . 2. 1984, p. 1 . ( 2) OJ No L 131 , 17 . 5 . 1984, p. 1 . (3) OJ No L 57, 28 . 2. 1984, p. 7 . (4) OJ No L 270 , 11 . 10 . 1984, p. 11 . No L 305/20 Official Journal of the European Communities 23 . 11 . 84 ANNEX (in 1 000 ECU) NIMEXE code Community quota Quota distribution per Member State Reserve D F I BNL UK IRL DK GR 29.01-71 31 200 2 001 5 109 12210 10 613 698 4 567 39.02-09 10 800 2 524 245 2 110 514 4 093 841 468 5  39.02-1 1 2 400 35 535 780 86 963 1    39.02-12 3 100 324 113 316 662 1 466 141 10 68  93.04-20, 30, 41 , 49, 60 9 000 1 442 4 999 1 001 379 727 13 229 210  97.06-10 4 400 1 110 275 50 310 2 630 7 15 3  97.06-33, 34 4 800 3 004 784 690 298 77    